Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cutting element and jig assembly in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is unclear what structure is set forth by the recited elements. The recited pipe is clearly an article that is being worked upon by the claimed cutting element and jig assembly and does not positively limit the apparatus of claim 1 which includes the cutting element and the jig assembly. 
	In claim 2, it is not clear what structure is set forth by “the jig assembly is moveable in a lateral direction” since it is unclear what element the jig assembly is movable relative to in a lateral direction. 

	In claim 4, it is not clear what structure is set forth by “the adjustable collar moveable in an axial orientation” since the axial orientation is not clearly defined.
	In claim 15, it is not clear what structure is set forth by “the fixed collar is fixedly coupled to the frame structure and includes a pair of coupling elements sized and shaped to slideably receive a pair of rod elements that slideably move the frame structure” since it is unclear how the frame structure is movable relative to the fixed collar which is coupled to the frame structure.
	In claim 17, it is not clear what step is set forth by “axially moving an adjustable collar to secure the adjustable collar to the pipe at a selected height” since the axial moving direction is not clearly defined.
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander (US 5,692,426).
	Regarding claim 1, Alexander teaches a fixture, comprising:
a pipe (e.g., 30) having a vertical axis that is coaxial with a center of the pipe;
a cutting element having a cutting blade (e.g., 16); and
a jig assembly (e.g., 10) coupled to the cutting element and arranged to orient the cutting blade at an angular orientation relative to the vertical axis of the pipe.
	Regarding claim 2, Alexander teaches the jig assembly is moveable in a lateral direction (e.g., the jig assembly can be moved in any direction), movement of the jig assembly cutting the pipe at a first angle relative to the vertical axis of the pipe (e.g., the jig assembly can be moved relative to the cutting element for cutting the pipe at a first angle relative to the vertical axis of the pipe).
Claims 1-3, 5, and 7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varos (US 6,941,660).
Regarding claim 1, Varos teaches a fixture, comprising:
a pipe (e.g., 62) having a vertical axis that is coaxial with a center of the pipe;
a cutting element (e.g., 12) having a cutting blade (e.g., 14); and
a jig assembly (e.g., 10) coupled to the cutting element and arranged to orient the cutting blade at an angular orientation relative to the vertical axis of the pipe (e.g., fig. 4).
Regarding claim 2, Varos teaches the jig assembly is moveable in a lateral direction (e.g., the jig assembly can be moved in any direction), movement of the jig assembly cutting the pipe at a first angle relative to the vertical axis of the pipe (e.g., fig. 
	Regarding claim 3, Varos teaches the jig assembly includes at least a rod element (e.g., 28) that is slideably moveable to laterally move the cutting element.
Regarding claim 5, Varos teaches the jig assembly includes a frame structure (e.g., 10), the frame structure having a first side frame (e.g., 44, 42) and a second side frame (e.g., 44, 22), the first side frame having a plurality of first side bars (e.g., 42, 44) that are arranged to define a first receiving region (e.g., fig. 1), the second side frame having a plurality of side bars (e.g., 22, 44) that are arranged to define a second receiving region (e.g., fig. 1), the first and second receiving regions sized and shaped to receive the cutting element (e.g., fig. 4).
Regarding claim 7, Varos teaches the frame structure includes a first horizontal bar (e.g., 28) that is coupled to the first side frame and oriented angularly relative to the vertical axis of the pipe, and a second horizontal bar (e.g., 28) that is coupled to the first side frame and is oriented to be parallel to the first horizontal bar.
Claims 1 and 4, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zittell (US 3,183,702).
Regarding claim 1, Zittell teaches a fixture, comprising:
a pipe (e.g., 16) having a vertical axis that is coaxial with a center of the pipe;
a cutting element having a cutting blade (e.g., 162); and
a jig assembly (e.g., at 148) coupled to the cutting element and arranged to orient the cutting blade at an angular orientation relative to the vertical axis of the pipe (e.g., fig. 13).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Zittell.
	Regarding claim 5, Zittell teaches a frame structure having a first side frame and a second side frame (e.g., 150, 152) but fails to explicitly teach the first side frame having a plurality of first side bars that are arranged to define a first receiving region, the second side frame having a plurality of side bars that are arranged to define a second receiving region, the first and second receiving regions sized and shaped to receive the cutting element.  Instead, Zittell teaches side plates to define first and second receiving regions that are sized and shaped to receive the cutting element (e.g., fig. 17).  
	Regarding claim 6, the modified Zittell teaches a collar assembly having a fixed collar (e.g., 154) and an adjustable collar (e.g., 156), the fixed collar fixedly coupled to the frame structure and the adjustable collar adjustably coupled to the pipe (e.g., the element 156 is movable).
Claims 5, 8, 10-14, and 16-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Varos.
Alternatively regarding claim 5, Varos teaches the jig assembly includes a frame structure (e.g., 10), the frame structure having a first side frame (e.g., 44, 18) and a second side frame (e.g., 44), the first side frame having a plurality of first side bars (e.g., 42, 44) that are arranged to define a first receiving region (e.g., fig. 1), the second side frame having a side bar (e.g., 44) that is arranged to define a second receiving region (e.g., fig. 1), the first and second receiving regions sized and shaped to receive the cutting element (e.g., fig. 4) but fails to explicitly teach the second side frame having a plurality of side bars.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional arm member on Varos in order to further support the cutting element of different sizes.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Regarding claim 10, Varos teaches a jig assembly comprising: a frame structure, the frame structure having a first side frame (e.g., 18, 44) and a second side frame (e.g., 44), the first side frame having a first receiving region (e.g., fig. 1) and the second side frame having a second receiving region (e.g., fig. 1), the first and second receiving regions sized and shaped to receive the cutting element (e.g., 12) but fails to explicitly teach a collar assembly having a fixed collar and an adjustable collar, the fixed collar fixedly coupled to the frame structure and the adjustable collar adjustably coupleable to the pipe.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a collar assembly having a fixed collar and an adjustable collar on Varos since the examiner takes Official Notice on the use of collar assembly with fixed and adjustable collars as old and well known in the art for the purpose of securing a pipe for processing.  Zittell shows an example.
	Regarding claim 11, the modified Varos teaches the first side frame and the second side frame are sized, shaped, and arranged to angularly orient the cutting element with respect to a central vertical axis of the pipe (e.g., fig. 4 of Varos as modified wherein the cutting element is angularly oriented at 90 degrees with respect to the central vertical axis of the pipe).

Regarding claim 13, the modified Varos teaches a first bracket (e.g., 44 of Varos) coupled to the first side frame; a second bracket (e.g., 22 of Varos) coupled to the second side frame; and a pair of rod elements (e.g., 28 of Varos) fixedly coupled to the first side frame and slideably coupled to the second bracket.
Regarding claim 14, the modified Varos teaches the frame structure includes a first horizontal bar (e.g., 28 of Varos) that is coupled to the first side frame and positioned to orient the cutting element angularly relative to a vertical axis of the pipe, and a second horizontal bar (e.g., 28 of Varos) that is coupled to the first side frame and positioned to orient the cutting element angularly relative to the vertical axis of the pipe (e.g., fig. 1 of Varos).
Regarding claim 16, Varos teaches a method comprising: coupling a cutting element (e.g., 12) to a jig assembly (e.g., 10); coupling the jig assembly to a pipe (e.g., fig. 4) but fails to explicitly teach steps of laterally moving the jig assembly in a first direction to make a first angular cut of the pipe; and laterally moving the jig assembly in 
Regarding claims 17-18, the modified Varos fails to explicitly teach steps of axially moving an adjustable collar to secure the adjustable collar to the pipe at a selected height; and removably coupling a fixed collar coupled to the jig assembly to the adjustable collar as presently claimed in claim 17 and steps of vertically moving the jig assembly to uncouple the fixed collar from the adjustable collar after making the first angular cut of the pipe, rotating the jig assembly 180 degrees; and  vertically moving the jig assembly to couple the fixed collar to the adjustable collar. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a fixed collar and an adjustable collar on Varos since the examiner takes Official Notice on the use of collar assembly with fixed and adjustable collars as old and well known in the art for the purpose of securing a pipe for processing.  Zittell shows an example.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reposition the jig assembly by releasing the adjustable collar (e.g., the movable jaw of Zittell) from the fixed collar (e.g., fixed jaw of Zittell) to different orientations (e.g., by rotating the jig assembly 180 degrees and vertically moving while the collars are uncoupled) in order to perform desired cuts in different locations of the pipe.
Conclusion
It is noted that claims 9 and 15 are not rejected over the prior art.  However, the allowability of these claims cannot be indicated at this time in view of clarity issues.    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu, McCoy, Makkonen, and Boltjes are cited to show related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724